DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-8, 10 and 14-22 are pending in the instant application. are pending in the instant application. Claims 2-4, 6, and 14-20 are withdrawn from consideration. Claim 1 is amended. Claims 5, 9 and 11-13 are canceled.

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/19/2021 has been entered.
	
Response to Arguments
Applicant's arguments filed 01/19/2021 with respect to amended claim have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21, line 2, recites “a third substrate layer”. Examiner suggests “the third substrate layer”, since the phrase was previously mention in claim 1 line 3.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 21-22 are rejected under  35 U.S.C. 103 as being unpatentable Hong et al. (US 20180224992 A1, hereinafter referenced as Hong) in view of Kim et al. (US 20160088133 A1, hereinafter Kim).

Regarding Claim 1, Hong teaches a touch input device (see Fig. 1, Figs. 5-7, and para. [0060]-[0061]) comprising: 
a display panel (see Fig. 1, Figs. 5-7, display panel PNL, and para. [0061]) comprising a first substrate layer (Fig. 5-7, the display panel encapsulation layer ECL is disposed under display window WIN and polarizing layer POL, para. [0098]-[0101]. The window WIN may be formed of glass or a transparent polymer resin.  Furthermore, the window WIN may prevent or reduce damage to the display panel PNL by external impact), a second substrate layer disposed under the first substrate layer (see Figs. 5-7, buffer layer BUL and para. [0076]-[0077]. Fig. 5-7), a liquid crystal layer or an organic material layer which is disposed between the first substrate layer and the second substrate layer (see Figs. 5-7 and para. [0086]-[0099] OLED layer as illustrated in figure 7), and a third substrate layer which is disposed under the second substrate layer (Fig. 5-7, insulating substrate DPS and para. [0069]); 
a pressure sensor (see Fig. 5-7, para. [0039]-[0046]. The pressure sensor comprises a sensing unit PSR that include a plurality of driving electrodes Tx, plurality of sensing electrodes Rx and variable resistive layer VRL.  Resistance of the variable resistive layer VRL may be changed according to pressure) which is formed under the display panel and detects a touch pressure on the touch input device (Fig. 1, Fig. 3 and Fig. 5-7,para. [0028], para. [0039], para. [0061] and para.  [0111]. Referring to FIGS. 1, 2, 3, and 4, a pressure sensor may include a sensing unit PSR, a driving unit DVR transmitting a driving signal, a detecting unit DSR receiving a detection signal obtained by detecting a touch and a pressure, and a control unit COL controlling the driving unit DVR and the detecting unit DSR); 
a light shielding layer which shields the pressure sensor from light (see Figs. 5-7, light shielding layer LSL and para. [0105]-[0106]. The light shielding layer LSL may prevent or reduce external light passing through the display panel PNL or light generated in the display panel PNL from moving in a direction of the pressure sensor PSC.  The light shielding layer LSL may include a material configured for absorbing and/or blocking light.  For example, the light shielding layer LSL may include a polymer resin, and a dye or a pigment dispersed within the polymer resin and is capable of absorbing and/or blocking light.  Furthermore, the light shielding layer LSL may support the driving electrodes Tx),
  wherein the light shielding layer is disposed under the third substrate layer (Fig. 5-7, light shielding layer LSL is located under the insulating substrate DPS and para. [0105]-[0108]. The light shielding layer LSL may prevent or reduce external light passing through the display panel PNL or light generated in the display panel PNL from moving in a direction of the pressure sensor PSC), and 
wherein the pressure sensor is formed on a bottom surface of the light shielding layer (Fig. 5-7, illustrates the light shielding layer LSL is located over sensing unit that include a plurality of driving electrodes Tx, plurality of sensing electrodes Rx and variable resistive layer VRL,  para.[0105]-[0106]),
wherein the third substrate layer is not bent relatively more easily than the second substrate layer (see para. [0069], para. [0077]-[0078]. The insulating substrate DPS includes a transparent insulating material to allow light to pass through.  The insulating substrate DPS may be a rigid substrate.  For example, the insulating substrate DPS may be at least one of a glass base substrate, a quartz base substrate, a glass ceramic base substrate, and a crystalline glass base substrate. The buffer layer BUL may include at least one of an organic insulating layer and an inorganic insulating layer.  The organic insulating layer may include an organic insulating material, which allows light to pass through.  For example, the organic insulating layer may include at least one of polyacryl-based resin (polyacrylate resin), epoxy-based resin, phenol-based resin, polyamide-based resin, polyimide-based resin, unsaturated polyester-based resin, poly-phenylene ether-based resin, poly phenylenesulfide-based resin, and benzocyclobutene resin.  The inorganic insulating layer may include at least one of a silicon oxide (SiOx) and a silicon nitride (SiNx).  Therefore the insulating substrate DPS would not bend more that buffer layer BUL).
Hong does not explicitly teach wherein the touch pressure is detected based on a capacitance change amount according to a change of a distance between a reference potential layer and the pressure sensor.
However, Kim teaches wherein the touch pressure is detected based on a capacitance change amount according to a change of a distance between a reference potential layer and the pressure sensor (see Fig. 4e, para. [0087]and claim 1. While it is shown herein that the pressure electrodes 450 and 460 are formed on the substrate 300, the pressure electrodes 450 and 460 can be formed on the bottom surface of the display module 200.  Here, the substrate 300 may have the ground potential.  Therefore, the distance "d" between the substrate 300 and the pressure electrodes 450 and 460 is reduced by touching the touch surface of the touch sensor panel 100.  Consequently, this may cause the change of the mutual capacitance between the first electrode 450 and the second electrode 460).


Regarding Claim 21,  Hong and Kim teach the touch input device of claim 1.
Hong teaches wherein the light shielding layer forms part of the pressure sensor (see Fig. 6, para. [0102],  para. [0105]-[0106]. The pressure sensor PSC may include a first substrate SUB1, a second substrate SUB2, and a spacer SPC. The second substrate SUB2 may include a light shielding layer LSL).
Hong further teaches, in another embodiment, the light shielding layer and the pressure sensor are separate and distinct from one another (see Fig. 8, pressure sensor PSC and a light shielding layer LSL, and para. [0115].  Wherein the light shielding layer LSL provided between the display panel PNL and the pressure sensor PSC).
It would have been obvious to one having ordinary skill in the art at before the effective filling date of the claim invention to make the pressure separate and distinct from the light shielding layer as disclose by Hong in a different embodiment, since it has been held that 
	In addition, combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).

Regarding Claim 22, Hong and Kim teaches the touch input device of claim 1.
Hong further teaches wherein the second substrate layer and a third substrate layer are separate and distinct from one another (see Fig. 7, insulating substrate DPS and layer BUL).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hong. (US 20180224992 A1) in view of Kim (US 20160088133 A1), further in view of Wang et al. (US 20180348925 A1, herein after referenced as Wang).

Regarding Claim 7, Hong and Kim teaches the touch input device of claim 1.
Hong further teaches the light shielding layer LSL may include a polymer resin, and a dye or a pigment dispersed within the polymer resin and is capable of absorbing and/or blocking light (see para. [0106]).  
Hong and Kim do not explicitly teach the light shielding layer comprises an ink having a black color, a film having a black color, a double adhesive tape (DAT) having a black color, or an elastic material which absorbs an impact on the touch input device, the elastic material having a black color.
However, Wang teaches  the light shielding layer comprises an ink having a black color, a film having a black color, a double adhesive tape (DAT) having a black color, or an elastic black ink layer, a gray ink layer or a white ink layer).
Hong, Kim and Wang are related to touch sensitive devices, thus one of ordinary skill in the art, before the effective filling date of the claim invention, would have recognized the obviousness of substituting the material for the light shielding layer disclosed by Hong and Kim with Wang’s teaching of using black ink, since it would have yield the same predictable result of shielding light.

Claim 8, is rejected under 35 U.S.C. 103 as being unpatentable over Hong al. (US 20180224992 A1) in view of Kim (US 20160088133 A1) in view of Wang (US 20180348925 A1), further in view of Kimura et al. (US 20150301402 A1, hereinafter referenced as Kimura).

Regarding Claim 8, Hong, Kim and Wang teach the touch input device of claim 7.
Hong, Kim and Wang do not explicitly teach wherein the black color comprises a first black color being completely black without light reflection or a second black color having brightness and saturation, the second black color being different from the first black color within a range of a predetermined threshold.  
However, Kimura teaches wherein the black color comprises a first black color being completely black without light reflection or a second black color having brightness and saturation, the second black color being different from the first black color within a range of a predetermined threshold.  (see para. [0257]. A main color material (pigment) in the black resist 1 
Kimura is related to display devices, thus one of ordinary skill in the art, before the effective filling date of the claim invention, would have recognized the obviousness of modifying the shielding layer disclosed by Hong, Kim and Wang with Kimura’s teachings, since it would have yield the same predictable result of shielding light. Moreover, it  would have further enhance the device by allowing color tone or reflection adjustment (Kimura para. [0257]).

Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20180224992 A1), in view of Kim (US 20160088133 A1),  further in view of Chen et al. (US 20180275779 A1, hereinafter Chen)

Regarding Claim 10, Hong and Kim teaches the touch input device of claim 1 .
Hong and Kim do not explicitly teach wherein the third substrate layer has a light shielding function.
However, Chen teaches the third substrate layer has a light shielding function (see para. [0017]. The bottom substrate 101 can be a transparent or non-transparent plastic substrate, such as PET substrate.  Color layer 106 is in a dark color or in black, and can be formed on the bottom the bottom substrate 101 is non-transparent, such as black, the color layer 106 can be omitted).
 Hong, Kim and Chen are related to input devices, thus one of ordinary skill in the art, before the effective filling date of the claim invention, would have recognized the obviousness of modifying the third substrate disclosed by Hong and Kim with Chen’s teachings of having a black substrate, since it would have been obvious to try from a finite number of options known n the art that would have yield the same predictable result. Moreover, it would have provided an alternate way of shielding in which the light shielding layer could be omitted.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9501195 B1 – Kim et al - A magnitude of the touch pressure can be detected by a change amount of capacitance, wherein the capacitance is changed according to a distance between the pressure sensor and the reference potential layer (claim 2).
US 20160034087 A1 – Kim et al. - A touch input device that includes an electrode which is disposed at a position where a distance between the electrode and a reference potential layer is changed by the touch on the touch surface depending on a magnitude of a pressure of the touch.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618.  The examiner can normally be reached on Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        02/16/21